Judgment, Supreme Court, New York County (Brenda Soloff, J.), entered December 18, 2006, denying petitioner’s application for a writ of habeas corpus and dismissing the petition, unanimously affirmed, without costs.
Contrary to petitioner’s contention, the record is sufficient to permit review. While petitioner alleged a violation of CEL 180.80, it is clear from the face of the petition that petitioner’s lawyer had waived the requirement that a hearing be held within 144 hours of petitioner’s arrest (see CEL 180.80 [1]). In any event, even if there had been a CEL 180.80 violation at the inception of the underlying criminal case, that would not presently entitle petitioner to release. Concur—Gonzalez, J.E, Williams, Catterson and Moskowitz, JJ.